Citation Nr: 0524343	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Temple, Texas



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations pursuant to 
38 U.S.C. § 1717.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to February 1992 and again from July 1997 to 
April 1998.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the Prosthetic and Sensory Aids Service of the Central Texas 
VA Healthcare System.  In January 2004, this case was 
remanded for additional development.  

While the veteran's September 2001 application for a home 
improvement and structural alterations (HISA) grant 
identified home alterations including the removal of carpet 
and replacement with tile, the replacement of a stairway 
rail, improvement of an entrance path and driveway, widening 
of doorways, and the installment of a whirlpool tub and a hot 
sauna, his appeal appears confined by statements in his VA 
Form 9 addressing only reimbursement for the cost of 
alterations already performed involving the stairway rail and 
replacement of carpet with tile.   Accordingly, the issue has 
been recharacterized as stated above.   

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2004 Remand, it was noted that the May 2002 
statement of the case (SOC) did not outline the 
law/provisions governing the matter (it provided citations).  
Specifically, the veteran was given no notice of the law or 
regulations pertaining to the HISA program.  The veteran has 
the right to notice of laws and regulations relevant to his 
claim for benefits, and a right to an adequate statement of 
the reason for the denial of his claim under those laws and 
regulations.  See 38 U.S.C.A. § 5104; see also 38 C.F.R. § 
19.29.  

In the January 2004 Remand, the Board specifically requested 
that the veteran be issued a SOC that provided him with 
notice of all the laws and regulations relevant to his 
request for reimbursement for the cost of home improvements 
under the HISA program.  (Emphasis added).  In the remand the 
Board specifically itemized the law and regulations to be 
provided to the veteran as including the following: 
38 U.S.C.A. §§ 1717 and 1728, VHA Handbook 1173.14 (Oct. 30, 
2000), 38 C.F.R. § 17.120, as well as any applicable VA 
Manual -M-1- provisions.  

Pursuant to the Board's remand the veteran was sent a SOC 
that included a portion (but not all) of 38 C.F.R. § 17.120 
as well as a portion (but not all) of VHA Handbook 1173.14 
(Oct. 30, 2000).  The new SOC did not include notification of 
law governing the HISA program (found at 38 U.S.C.A. § 1717) 
or the law relevant to reimbursement and medical emergency 
(found at 38 U.S.C.A. § 1728).    

The notification requested in the prior remand has not been 
completed in full.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Additionally, the VA Medical Administration Service (MAS) 
file was received at the Board without the veteran's claims 
folder.  It appears that the veteran's claims folder is 
presently at the RO in Waco, Texas.  The claims file should 
accompany the MAS file when this matter is returned to the 
Board.  

Accordingly, this matter is REMANDED to the RO for the 
following:

The AOJ must issue the veteran a new SOC 
which provides him notice of all the 
laws, regulations, and provisions 
relevant to his request for reimbursement 
for the cost of home improvements under 
the HISA program.  This should include 
full copies of each of the following:  38 
U.S.C.A. §§ 1717 and 1728; VHA Handbook 
1173.14 (Oct. 30, 2000); 38 C.F.R. 
§ 17.120; and any applicable VA Manual -
M-1- provisions.  The veteran should be 
given the opportunity to respond.  If any 
response from the veteran suggests 
further development, such should be 
completed. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to comply with the opinion of 
United States Court of Appeals for Veterans Claims in 
Stegall, supra, and to ensure that the veteran is afforded 
adequate notice and due process.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


